

116 S267 IS: North American Development Bank Improvement Act of 2019
U.S. Senate
2019-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 267IN THE SENATE OF THE UNITED STATESJanuary 29, 2019Mr. Cornyn (for himself, Mrs. Feinstein, Ms. McSally, and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo provide for a general capital increase for the North American Development Bank, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the North American Development Bank Improvement Act of 2019. 2.General capital increasePart 2 of subtitle D of title V of Public Law 103–182 (22 U.S.C. 290m et seq.) is amended by adding at the end the following:
			
				547.First capital increase
 (a)Subscription authorizedThe Secretary of the Treasury is authorized to subscribe on behalf of the United States to, and make payment for, 150,000 additional shares of the capital stock of the Bank.
 (b)LimitationAny subscription by the United States to the capital stock of the Bank shall be effective only to such extent and in such amounts as are provided in advance in appropriations Acts..
		3.Policy goals
 (a)In generalIn addition to projects within the mission and scope of the North American Development Bank on the day before the date of the enactment of this Act and pursuant to section 2 of article II of the Charter, the Secretary of the Treasury shall direct the representatives of the United States to the Board of Directors of the Bank to use the voice and vote of the United States to support the financing of projects related to—
 (1)environmental infrastructure relating to water pollution, wastewater treatment, water conservation, municipal solid waste, and related matters;
 (2)natural gas, including natural gas pipelines and combined cycle power plants, with major emphasis on cross-border energy distribution and consumption and the energy security of the United States and Mexico; and
 (3)the expansion or new construction of international land border crossings to help facilitate the flow of goods and people across the international land border between the United States and Mexico while reducing wait times at border crossings and improving air quality by reducing pollution related to vehicular and commercial traffic.
 (b)Charter definedIn this section, the term Charter means the Agreement Concerning the Establishment of a Border Environment Cooperation Commission and a North American Development Bank, signed at Washington and Mexico November 16 and 18, 1993, and entered into force January 1, 1994 (TIAS 12516), between the United States and Mexico.
 4.Efficiencies and streamliningThe Secretary of the Treasury shall direct the representatives of the United States to the Board of Directors of the North American Development Bank to use the voice and vote of the United States to seek to require the Bank to develop and implement efficiency improvements to streamline and accelerate the project certification and financing process, including through initiatives such as single certifications for revolving facilities, programmatic certification of similar groups of small projects, expansion of internal authority to approve qualified projects below certain monetary thresholds, and expedited certification for public sector projects subject to lender bidding processes.
		5.Performance measures
 (a)In generalThe Secretary of the Treasury shall direct the representatives of the United States to the Board of Directors of the North American Development Bank to use the voice and vote of the United States to seek to require the Bank to develop performance measures that—
 (1)demonstrate how projects and financing approved by the Bank are meeting the Bank’s mission and providing added value to the region near the international land border between the United States and Mexico; and
 (2)are reviewed and updated not less frequently than annually.
 (b)Report to CongressThe Secretary of the Treasury shall submit to Congress, with the submission to Congress of the budget of the President for a fiscal year under section 1105(a) of title 31, United States Code, a report on progress in imposing the performance measures described in subsection (a).